DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-7, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Application Publication No. 2020/0371596 in view of Cook US Patent Application Publication No. 2017/0237963.

Referring to claim 1, Lee teaches a system for applying a correction to a virtual image display system [0002], the system comprising: 
a display device configured to display a virtual image [HMD system generating display images of a virtual environment to the display 164 of fig. 2; 0094];  

receive a first image of a scene [capture first images corresponding to a first view (e.g., left eye view) of fig. 2; 0089]; 
receive a second image of the scene captured with the image capture device [capture images corresponding to a second view (e.g., right eye view) of fig. 2; 0089]; and 
these images can be used to implement VR functionality, such as to present a virtual environment via the display 164 of fig. 2; 0089; 0019-0020].
However, Yang does not explicitly teach determine a first set of visual properties associated with the first image; determine a second set of visual properties associated with the second image; and identify a discrepancy between the first set of visual properties and the second set of visual properties; determine a correction to apply to the virtual image display system to at least partially correct for the discrepancy using the one or more properties of the image capture device; and apply the correction to the virtual image display system based on the one or more properties of the image capture device. Cook teaches determining a first set of visual properties associated with the first image and a second set of visual properties associated with the second image [605 of fig. 6; separating digital image data bases (e.g., data bases 115, 117, 127, 129) corresponding to a first pair of left-eye and right-eye horizontal views, and a second of left-eye and right-eye off-horizontal views [0044], identify a discrepancy between the first set of visual properties and the second set of visual properties; determine a correction to apply to the virtual 
It would have been obvious to one of ordinary skill in the art to add the features of Cook to the system of Lee as an essential means to collect images that allow the production of a corrected head view of such images in realist stereoscopic view of the virtual image.

Referring to claim 13, this claim is a method claim which is corresponding to the apparatus claim 1 above, therefore, this claim is rejected under the same rationale.

Referring to claim 2, Lee and Cook teach the invention substantially as claimed, wherein the one or more properties of the image capture device include one or more of a cornea position, a cornea geometry, an eyeball position, a pupil size, a pupil position, a gaze distance, or a gaze orientation [Lee, gaze direction of the eyes, 0034]. 

Referring to claim 3, Lee and Cook teach the invention substantially as claimed, wherein the one or more properties of the image capture device are configurable [Lee, position sensor 200, eye tracking sensor 104d of fig. 2].

Referring to claim 4, Lee and Cook teach the invention substantially as claimed, wherein the display device comprises a first display associated with a first eye of a user and a second 

Referring to claim 5, Lee and Cook teach the invention substantially as claimed, wherein the first image capture element and the second image capture element are configured to move independently from one another [Cook, two separate digital image databases corresponding to a left-eye horizontal view and a right-eye horizontal view respectively, ab; 0021]. 

Referring to claim 6, Lee and Cook teach the invention substantially as claimed, wherein one or more properties of the first image capture element are configurable independently from one or more properties of the second image capture element [Cook, two separate digital image databases corresponding to a left-eye horizontal view and a right-eye horizontal view respectively, ab; 0021]. 

Referring to claim 7, Lee and Cook teach the invention substantially as claimed, further comprising: a real-world image capture device coupled to the display device and configured to capture the first image, wherein the correction is applied to the virtual image display system to calibrate the real-world image capture device [real-world objects represented by the images 112 captured by sensors 104 of fig. 1; 0036; 0100]. 

Referring to claims 14-19, all limitations of these claims have been addressed in the analysis of claims 1-7 above, and these claims are rejected on that basis.

Allowable Subject Matter
Claims 8-12 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claims 8 and 20, the limitations of the first set of visual properties and the second set of visual properties include spatial positioning, wherein the processor is further programmed to: determine a spatial positioning of a point in the first image; identify the discrepancy between the spatial positioning of the point in the first image and a spatial positioning of a corresponding point in the second image; determine the correction to apply to the virtual image display system to align the point in the first image with the corresponding point in the second image; and apply the correction to the virtual image display system, taken together with other limitations of 1 or 13 have not been disclosed in the prior art of record.

Referring to claims 9 and 21, the limitations of the first set of visual properties and the second set of visual properties include color, wherein the processor is further programmed to: determine a color of an area in the first image; identify the discrepancy between the color of the area in the first image and a color of a corresponding area in the second image; determine the correction to apply to the virtual image display system to match the color of the area in the first image with the color of the corresponding area in the second image; and apply the correction to the virtual image display system, taken together with other limitations of 1 or 13 have not been disclosed in the prior art of record.



Claims 10, 12, 22 and 24 being further limiting to claims 9, 11, 21 and 23 are also objected to.Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THUY N PARDO/Primary Examiner, Art Unit 2691